Citation Nr: 0004502	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  90-47 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
bipolar disorder for the period from April 3, 1984 to June 
19, 1989.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
January 1954.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a November 1989 rating decision 
from the Department of Veterans Affairs (VA) Wilmington, 
Delaware Regional Office (RO), which granted entitlement to a 
100 percent evaluation for a bipolar disorder, previously 
diagnosed as schizophrenia, effective June 28, 1989, and 
denied entitlement to an effective date prior to June 28, 
1989 for the same disorder.  The veteran's claim was 
subsequently transferred to the Los Angeles, California RO as 
a result of the veteran's change of residence.

In November 1996, the Board remanded the veteran's claim to 
the Los Angeles, California RO for further development.  The 
claim was subsequently returned to the Board.  In September 
1999, the Board again remanded the veteran's claim to the RO 
for a hearing before a member of the Board.  A hearing before 
a member of the Board was held in November 1999.  Thus, the 
veteran's claim has now been returned to the Board for 
appellate consideration.

The Board notes that in a VA Form 21-4138 dated in October 
1992, the veteran indicated in pertinent part that he wanted 
to establish service connection for hypertension.  A review 
of the record reflects that claim has not been addressed by 
the RO.  Thus, this matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO received the veteran's claim of entitlement to 
service connection for a psychiatric disorder on April 3, 
1984.

3.  In a July 1986 decision, the Board granted entitlement to 
service connection for a psychiatric disorder.

4.  In an August 1986 rating decision, the RO implemented the 
Board's decision and determined that a 50 percent evaluation 
was warranted for schizophrenic affective disorder, effective 
April 3, 1984.

5.  In a November 1989 rating decision, the RO granted a 100 
percent evaluation for a bipolar disorder, previously 
diagnosed as schizophrenia, effective June 28, 1989, and 
denied entitlement to an earlier effective date for the 100 
percent evaluation.  

6.  In a January 1990 rating decision, the RO determined that 
a 100 percent evaluation for a bipolar disorder was warranted 
effective June 19, 1989.  

7.  During the period from April 3, 1984 to June 19, 1989, 
the veteran's bipolar disorder was manifested by active 
psychotic manifestations of such severity and persistence as 
to produce complete social and industrial inadaptability.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for a bipolar 
disorder for the time period of April 3, 1984 to June 19, 
1989 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9206 (1983).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 3, 1984, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
In a July 1986 decision, the Board granted entitlement to 
service connection for a psychiatric disorder.  In an August 
1986 rating decision, the RO implemented the Board's decision 
and assigned a 50 percent evaluation for schizophrenic 
affective disorder, effective April 3, 1984.  However, a 
review of the record fails to reveal any notification to the 
veteran of this decision.  Thus, the claim cannot be 
considered as final.  See 38 C.F.R. § 3.104(a) (1999).  

As previously noted in the introductory section of this 
decision, in a November 1989 rating decision the RO granted 
entitlement to a 100 percent evaluation for a bipolar 
disorder, previously diagnosed as schizophrenia, effective 
June 28, 1989, and denied entitlement to an effective date 
prior to June 28, 1989 for an award of a 100 percent 
evaluation for a bipolar disorder.  In a January 1990 rating 
decision, the RO determined that a 100 percent evaluation for 
a bipolar disorder was warranted effective June 19, 1989.  
Thus, the issue before the Board is whether the veteran is 
entitled to an evaluation in excess of 50 percent for a 
bipolar disorder for the period from April 3, 1984 to June 
19, 1989.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.   Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the veteran's claim 
was filed in 1984, the Board must consider his claim pursuant 
to the rating criteria in effect at that time as well as the 
current rating criteria.

Effective April 18, 1980, the veteran's disability was rated 
under the general rating formula for psychotic disorders.  
Pursuant to those criteria, a 100 percent evaluation is 
warranted where there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce complete social and industrial inadaptability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9206 (1983).

Where there is lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability, a 70 
percent evaluation is warranted.  A 50 percent evaluation is 
warranted where there is considerable impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1983).

Under the current criteria, which became effective on 
November 7, 1996, a bipolar disorder is rated pursuant to the 
general rating formula for mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (1999).  Under those criteria, 
a 50 percent evaluation is warranted for a bipolar disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9432 (1999).

A 70 percent evaluation is warranted for a bipolar disorder 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1999).

A 100 percent evaluation is warranted for a bipolar disorder 
manifested by total occupational and social impairment, due 
to symptoms such as the following:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 
(1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999). 

A review of the evidence of record reflects various 
hospitalizations prior to the date of the veteran's initial 
claim of entitlement to service connection.  Private 
treatment records dated from 1978 to 1980 reflect various 
diagnoses of herniated disc syndrome, sinusitis, bronchitis, 
and anxiety.  In February 1979, the veteran was hospitalized 
with a diagnosis of depression.  The veteran was treated with 
antidepressants with improvement.  Private hospital records 
dated in 1980 reflect that the veteran was treated for 
hypertension, hiatus hernia, obesity, and situational 
depression.  

A private treatment record dated in March 1981 reflects that 
the veteran presented as an unkempt but cooperative patient.  
His mood was noted as depressed, although he denied homicidal 
or suicidal ideation.  An assessment of depressive phase of 
bipolar affective illness was noted.  August 1982 hospital 
records reflect that the veteran was admitted after pulling 
his car off of the highway and into the desert for four days.  
The veteran was found by the police.  It was noted that 
admission was necessary because the veteran was manic 
depressive and unable to function at the present time.  It 
was also noted that the veteran gave a classic bipolar 
history, mixed, with recurrent major depressive episodes.  
Affect was noted as flat and mental status was dysphoric with 
a lack of concentration.  A four-year history of cyclic mood 
changes was also noted.  An impression of bipolar disorder, 
depressed with melancholia, was noted.  

Upon VA mental examination dated in October 1985, the 
examiner noted the veteran's claims folder revealed treatment 
for a bipolar illness, treatment in emergency rooms for a 
nervous condition, and treatment for depression.  It was also 
noted that nothing interested the veteran, including 
maintaining his own hygiene and living quarters.  A somewhat 
nomadic existence for the previous twenty years was also 
noted.  The veteran denied hallucinations or delusions.  The 
examiner noted the veteran was an exceedingly verbose 
individual and tended to be exceedingly repetitious.  It was 
noted that the veteran showed no evidence of depression.  An 
assessment of a moderately severe schizophrenic affective 
disorder was noted.  

A June 1986 VA record reflects that the VA Medical Center in 
Tucson, Arizona attempted to verify the veteran's service-
connected status at that time.  A subsequent record from the 
VA Medical Center in Tucson, Arizona to the RO reflects that 
because the veteran was only seen once, no record was made.  

An undated statement from the manager of a homeless shelter 
reflects that the veteran resided at an Arizona shelter from 
June 18, 1986 to July 5, 1986.  

A VA discharge summary dated from June 1989 to September 1989 
reflects the veteran was hospitalized for treatment of a 
bipolar disorder without psychotic features.  The veteran was 
apparently admitted on two separate occasions in June 1989, 
staying only a short time initially.  The June 1989 discharge 
report noted that the veteran complained of depression and 
concern for his physical condition.  Some grandiose 
delusional ideas were noted.  It was also noted that the 
veteran left the facility against medical advice.  The 
veteran apparently returned for readmission one day later.  
Upon discharge in September 1989, the veteran's prognosis was 
noted as guarded and it was noted as doubtful that he would 
be able to handle employment for any length of time.  

In an undated statement to the RO, the veteran's ex-wife 
reported that the veteran attempted to commit suicide in 1980 
and was subsequently hospitalized for six weeks.  She also 
stated that the veteran wanted to kill himself again in 1981 
and was lost in the mountains for ten days.  Additional 
statements from the veteran's brother and sister reflect that 
the veteran apparently disappeared from 1986 to 1989 and they 
were unable to determine his whereabouts. 

A letter from a VA staff physician dated in September 1994 
states that the veteran was 100 percent disabled for 
psychoses and had required electric shock treatments during 
his military service.  The physician also stated that the 
veteran had not been able to handle any employment since 1979 
and had over twelve psychiatric hospitalizations, with the 
last one being in 1993.  

At his November 1999 hearing before a member of the Board, 
the veteran testified that he was mentally ill in 1986 and 
living on the streets.  (Transcript, page 6).  The veteran 
also stated that he sought treatment at a VA medical center 
in Tucson, Arizona during 1986 but was turned away.  
(Transcript, page 9).  The veteran reported that he was 
unable to function properly at that time because he was 
mentally ill.  (Transcript, page 9).

The Board finds that the aforementioned evidence reflecting 
numerous hospital admissions for a psychiatric disorder in 
the early 1980's and an inability to work since 1979 more 
nearly approximates to a 100 percent evaluation under the old 
criteria in that it demonstrates active psychotic 
manifestations of such severity and persistence as to produce 
complete social and industrial inadaptability.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9206 (1983).  Accordingly, a 100 
percent evaluation for the period from April 3, 1984 to June 
19, 1989 is warranted.



ORDER

A 100 percent evaluation for a bipolar disorder for the 
period from April 3, 1984 to June 19, 1989 is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

